DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The drawing objections have been obviated in view of Applicant’s amendments filed 07 October 2021.
	New claim 20 has been added.
	Claims 1-20 are still pending. An action on the merits follows.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 1, “The apparatus of claim 1” should read --The apparatus of claim 4-- to provide proper antecedent basis for the limitation of “the plate” to claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0128226) in view of Conley (US 2018/0304138).
Regarding claim 1, Chang teaches an apparatus comprising:
an elongated foam piece/outer barrel (52) having a first end and an opposing second end (Fig. 1); and
a suction device including a base section/round base (30) and a protruding section/posts (1, 2) (Fig. 1. The suction device of Chang includes the round base 30, posts 1 and 2, and suction cups 811.);
wherein the protruding section of the suction device has a first end fixed to the base section of the suction device and an opposite second end (Figs. 1 & 5);
wherein the elongated foam piece has a bore such that the second end of the protruding section is configured to be inserted into the bore of the elongated foam piece to insert the protruding section into the bore of the elongated foam piece to thereby attach the suction device to the elongated foam piece (Figs. 6 & 7 show the post 2 configured to be inserted into the outer barrel 52.);
wherein the elongated foam piece has an outer diameter (Fig. 6); and
wherein the base section of the suction device has an outer diameter which is larger than the outer diameter of the elongated foam piece (Fig. 8 shows the outer barrel 52 having a larger diameter than the base 30.), and wherein the base section lies outside of the bore of the elongated foam piece when the protruding section is inserted in the bore of the elongated foam piece (Fig. 8.).  
Chang does not explicitly teach wherein the elongated piece is an elongated foam piece.
However, in a similar field of endeavor, Conley teaches a training assembly having an elongated cylindrical piece wherein the elongated piece/second sleeve (140) is an elongated foam piece (Para. [0106]: “The second sleeve 140 may include a foam…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated piece of Chang by making it foam, as in Conley. One of ordinary skill in the art would have been motivated to make this modification in order to “provide cushioning to a hand or a foot,” as suggested by Conley (Para. [0106].)

claim 2, the combination of Chang and Conley discussed with regards to claim 1 teaches the apparatus of claim 1 wherein the elongated foam piece is a cylindrical foam piece (Chang: Figs. 1 & 3 show the elongated piece having a cylindrical shape.).   

Regarding claim 3, Chang in view of Conley teaches the apparatus of claim 1 wherein the protruding section of the suction device is removably attached to the elongated foam piece (Chang: Para. [0028]: “the integral primary striking pad 5 [including outer barrel 52] can be selectively fitted around the first post 1 or the second post 2 at different heights.” See Figs. 1 & 6-7.).  

Regarding claim 20, Chang in view of Conley teaches the apparatus of claim 1 wherein the protruding section of the suction device has a first diameter at its first end and a second diameter at its second end; and wherein the first diameter is greater than the second diameter (Chang: Fig. 1 shows the lower end close to the round base 30 of the post 1 having a greater diameter than the other end of post 1 or post 2.).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0128226) in view of Conley (US 2018/0304138) as applied to claim 1 above, and further in view of Green (US 9,039,479).
Regarding claim 4, Chang in view of Conley teaches the apparatus of claim 1.
Chang does not teach further comprising a plate to which the base section of the suction device is configured to be removably attached.
further comprising a plate/bottom shell (32) to which the base section/top shell (22) of the suction device is configured to be removably attached (Fig. 1. The bottom shell 32 is removably attached to the top shell 22 via the columns 24 and suction cups.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang by including the bottom shell of Green with the predicted result of providing a base for the suction cups to attach to such that the apparatus can be stored or moved without the suction cups attaching to the floor (see MPEP 2141(III)).

Regarding claim 5, the combination of Chang, Conley, and Green teaches the apparatus of claim 1 wherein the plate has an outer diameter which is larger than the outer diameter of the base section of the suction device.
Chang, Conley, and Green do not explicitly teach wherein the plate has an outer diameter which is larger than the outer diameter of the base section of the suction device. Chang and Green are silent to the dimensions of the plate and the base section. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chang in view of Conley further in view of Green to have a plate with an outer diameter larger than the outer diameter of the base section, because the apparatus would not operate differently with the claimed dimension and the device would function appropriately having the claimed dimension. Such modifications involve the mere .

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over eHowFitness (NPL, provided in the Non Final Rejection mailed 19 July 2021) in view of Chang (US 2014/0128226) further in view of Conley (US 2018/0304138).
Regarding claim 7, eHowFitness (NPL) teaches a method comprising:
attaching a plurality of apparatuses, spaced apart from each other to a surface (Fig. 1 shows a plurality of apparatuses spaced apart on the floor.);
and performing a plurality of exercises using each of the plurality of apparatuses, while the plurality of apparatuses are attached to the surface (Fig. 2 shows a user performing exercises using the plurality of apparatuses.).
eHowFitness does not teach wherein the apparatuses are attached to a surface by suction and wherein each of the plurality of apparatuses is comprised of: an elongated foam piece having a first end and an opposing second end; and a suction device including a base section and a protruding section; wherein the protruding section of the suction device has a first end fixed to the base section of the suction device and an opposite second end; wherein the elongated foam piece has a bore such that the second end of the protruding section is configured to be inserted into the bore of the elongated foam piece to insert the protruding section into the bore of the elongated foam piece to thereby attach the suction device 4to the elongated foam piece; wherein the elongated foam piece has an outer diameter; and wherein the base section of the suction device has an outer diameter which is larger than the outer diameter of the elongated foam piece, 
However, in a similar field of endeavor, Chang teaches an apparatus for use during performance of a plurality of exercises wherein each of the plurality of apparatuses is comprised of: an elongated foam piece/outer barrel (52) having a first end and an opposing second end (Fig. 1); and a suction device including a base section/round base (30) and a protruding section/posts (1, 2) (Fig. 1. The suction device of Chang includes the round base 30, posts 1 and 2, and suction cups 811.); wherein the protruding section of the suction device has a first end fixed to the base section of the suction device and an opposite second end (Figs. 1 & 5); wherein the elongated foam piece has a bore such that the second end of the protruding section is configured to be inserted into the bore of the elongated foam piece to insert the protruding section into the bore of the elongated foam piece to thereby attach the suction device 4to the elongated foam piece (Figs. 6 & 7 show the post 2 configured to be inserted into the outer barrel 52.); wherein the elongated foam piece has an outer diameter (Fig. 6); and wherein the base section of the suction device has an outer diameter which is larger than the outer diameter of the elongated foam piece (Fig. 8 shows the outer barrel 52 having a larger diameter than the base 30.), and wherein the base section lies outside of the bore of the elongated foam piece when the protruding section is inserted in the bore of the elongated foam piece (Fig. 8.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of exercise of eHowFitness by including the apparatus of Chang with the predicted result of providing apparatuses that can be suctioned to 
eHowFitness in view of Chang does not explicitly teach wherein the elongated piece is an elongated foam piece. 
However, in a similar field of endeavor, Conley teaches a training assembly having an elongated cylindrical piece wherein the elongated piece/second sleeve (140) is an elongated foam piece (Para. [0106]: “The second sleeve 140 may include a foam…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated piece of Chang by making it foam, as in Conley. One of ordinary skill in the art would have been motivated to make this modification in order to “provide cushioning to a hand or a foot,” as suggested by Conley (Para. [0106].)

Regarding claim 8, the combination of eHowFitness, Chang, and Conley as discussed with regards to claim 7 above teaches the method of claim 7 wherein the elongated foam piece of each of the plurality of apparatuses is a cylindrical foam piece (Chang: Fig. 1 shows the outer barrel 52 as a cylinder around post 1.).  

Regarding claim 9, the combination of eHowFitness, Chang, and Conley as discussed with regards to claim 7 above teaches the method of claim 7 wherein the suction device of each of the plurality of apparatuses is removably attached to the elongated foam piece (Chang: Para. [0028]: “the integral primary striking pad 5 [including outer barrel 52] can be selectively fitted around the first post 1 or the second post 2 at different heights.” See Figs. 1 & 6-7.).  

Regarding claim 10, eHowFitness in view of Chang further in view of Conley teaches the method of claim 7 wherein the surface is a side surface (eHowFitness: Fig. 1 shows the apparatuses on the top side surface of the floor. The claims do not require a vertical surface or a wall.).

Regarding claim 11, eHowFitness in view of Chang further in view of Conley teaches the method of claim 7 wherein the plurality of exercises are performed by making contact with each of the plurality of apparatuses (eHowFitness: Fig. 3 shows the user touching the apparatuses.).  

Regarding claim 12, eHowFitness in view of Chang further in view of Conley teaches the method of claim 7 wherein the plurality of exercises are performed by weaving between and around each of the plurality of apparatuses (eHowFitness: Figs. 1 & 2 show the user weaving between and around the apparatuses.).  

Claims 1-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over eHowFitness (NPL) in view of Chang (US 2014/0128226) further in view of Conley (US 2018/0304138) further in view of Green (US 9,039,479).
Regarding claim 13, eHowFitness teaches a method comprising:
placing a plurality of apparatuses, spaced apart from each other on a ground surface (Fig. 1 shows a plurality of apparatuses spaced apart on the floor.);
and performing a plurality of exercises which involve using each of the plurality of apparatuses, while the plurality of apparatuses are on the ground surface (Fig. 2 shows a user performing exercises using the plurality of apparatus.).
eHowFitness does not teach wherein each of the plurality of apparatuses is comprised of: an elongated foam piece having a first end and an opposing second end; a suction device including a base section and a protruding section; wherein the protruding section of the suction device has a first end fixed to the base section of the suction device and an opposite second end; wherein the elongated foam piece has a bore such that the second end of the protruding section is configured to be inserted into the bore of the elongated foam piece to insert the protruding section into the bore of the elongated foam piece to thereby attach the suction device to the elongated foam piece; wherein the elongated foam piece has an outer diameter; and wherein the base section of the suction device has an outer diameter which is larger than the outer diameter of the elongated foam piece, and wherein the base section lies outside of the bore of the elongated foam piece when the protruding section is inserted in the bore of the elongated foam piece; and further comprising: a plate to which the suction device of the corresponding apparatus is removably attached.  
However, in a similar field of endeavor, Chang teaches an apparatus for use during performance of a plurality of exercises wherein each of the plurality of apparatuses is comprised of: an elongated foam piece/outer barrel (52) having a first end and an opposing second end (Fig. 1); and a suction device including a base section/round base (30) and a protruding section/posts (1, 2) (Fig. 1. The suction device of Chang includes the round base 30, posts 1 and 2, and suction cups 811.); wherein the protruding section of the suction device has a first end fixed to the base section of the suction device and an opposite second end ; wherein the elongated foam piece has a bore such that the second end of the protruding section is configured to be inserted into the bore of the elongated foam piece to insert the protruding section into the bore of the elongated foam piece to thereby attach the suction device 4to the elongated foam piece (Figs. 6 & 7 show the post 2 configured to be inserted into the outer barrel 52.); wherein the elongated foam piece has an outer diameter (Fig. 6); and wherein the base section of the suction device has an outer diameter which is larger than the outer diameter of the elongated foam piece (Fig. 8 shows the outer barrel 52 having a larger diameter than the base 30.), and wherein the base section lies outside of the bore of the elongated foam piece when the protruding section is inserted in the bore of the elongated foam piece (Fig. 8.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of exercise of eHowFitness by including the apparatus of Chang with the predicted result of providing apparatuses that can be suctioned to the ground such that the apparatuses will not move during any of the exercises described by eHowFitness (see MPEP 2141(III)).
eHowFitness in view of Chang does not explicitly teach wherein the elongated piece is an elongated foam piece.
However, in a similar field of endeavor, Conley teaches a training assembly having an elongated cylindrical piece wherein the elongated piece/second sleeve (140) is an elongated foam piece (Para. [0106]: “The second sleeve 140 may include a foam…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated piece of Chang by making it foam, as in 
eHowFitness in view of Chang further in view of Conley still does not teach further comprising: a plate to which the suction device of the corresponding apparatus is removably attached.  
However, in a similar field of endeavor, Green teaches a plate/bottom shell (32) to which the suction device of the corresponding apparatus is removably attached (Fig. 1. The bottom shell 32 is removably attached to the top shell 22 via the columns 24 and suction cups.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang by including the bottom shell of Green with the predicted result of providing a base for the suction cups to attach to such that the apparatus can be stored or moved without the suction cups attaching to the floor (see MPEP 2141(III)).

Regarding claim 14, the combination of eHowFitness, Chang, Conley, and Green teaches the method of claim 13 wherein the elongated foam piece of each of the plurality of apparatuses is a cylindrical foam piece (Chang: Fig. 1 shows the outer barrel 52 as a cylinder around post 1.).  

Regarding claim 15, the combination of eHowFitness, Chang, Conley, and Green teaches the method of claim 13 wherein the suction device of each of the plurality of apparatuses is removably attached to the elongated foam piece (Chang: Para. [0028]: “the integral primary .  

Regarding claim 16, the combination of eHowFitness, Chang, Conley, and Green teaches the method of claim 13 wherein the plate of each of the plurality of apparatuses has an outer diameter.
eHowFitness, Chang, Conley, and Green do not explicitly teach wherein the plate has an outer diameter which is larger than an outer diameter of the base section of the suction device of the corresponding apparatus. Chang and Green are silent to the dimensions of the plate and the base section. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chang in view of Conley further in view of Green to have a plate with an outer diameter larger than the outer diameter of the base section, because the apparatus would not operate differently with the claimed dimension and the device would function appropriately having the claimed dimension. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05).

Regarding claim 18, eHowFitness in view of Chang further in view of Conley further in view of Green teaches the method of claim 13 wherein the plurality of exercises are performed by making contact with each of the plurality of apparatuses (eHowFitness; Fig. 3 shows the user touching the apparatuses.).  

claim 19, eHowFitness in view of Chang further in view of Conley further in view of Green teaches the method of claim 13 wherein the plurality of exercises are performed by weaving between and around each of the plurality of apparatuses (eHowFitness: Figs. 1 & 2 show the user weaving between and around the apparatuses.).  

Response to Arguments
Applicant's arguments filed 07 October 2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that “neither the Chang reference, nor the Green reference, nor the eHowFitness reference, nor the Jones reference, nor the Arredondon reference disclose or suggest the combination of limitations of claim 1 as amended.” The Office respectfully disagrees. Chang in view of Conley teaches “an elongated foam piece has a bore such that the second end of the protruding section is configured to be inserted into the bore of the elongated foam piece to insert the protruding the section into the bore of the elongated foam piece to thereby attach the suction device to the elongated foam piece; wherein the elongated foam piece has an outer diameter; and wherein the base section of the suction device has an outer diameter which is larger than the outer diameter of the elongated foam piece, and wherein the base section lies outside of the bore the elongated foam piece when the protruding section is inserted in the bore of the elongated foam piece.” See the rejection of claim 1 in view of Chang and Conley above.
Regarding claim 7, Applicant argues that “neither the Chang reference, nor the Green reference, nor the eHowFitness reference, nor the Jones reference, nor the Arredondon reference disclose or suggest the combination of limitations of claim 7 as amended.” The Office 
Regarding claim 13, Applicant argues that “neither the Chang reference, nor the Green reference, nor the eHowFitness reference, nor the Jones reference, nor the Arredondon reference disclose or suggest the combination of limitations of claim 13 as amended.” The Office respectfully disagrees. The combination of eHowFitness, Chang, Conley, and Green teach the limitations of claim 13. In particular, Chang in view of Conley teaches the newly added limitations of “an elongated foam piece has a bore such that the second end of the protruding section is configured to be inserted into the bore such that the second end of the protruding section is configured to be inserted into the bore of the elongated foam piece to insert the protruding section into the bore of the elongated foam piece to thereby attach the suction device .

Allowable Subject Matter
Claims 6and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach all of the structural and functional limitations of the claimed invention, further in view of the weight as required in claims 6 and 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784